By Judge Robert p. Doherty, Jr.
Judgment creditor Jarvis claims money is owed to her from judgment debtor, Charlotte Diesel Driving School, an independent contractor. Judgment debtor had contracted with the garnishee, Virginia Western Community College, to teach certain non-credit courses and, as a result, is owed fees by the community college. The garnishee is an agency of the Commonwealth of Virginia. Judgment creditor is attempting to garnish the funds owed by the community college to the judgment creditor. Garnishee claims the defense of sovereign immunity, and the Court concurs.
The Court is in agreement with the authorities and reasoning of Judge T. J. Markow in the case of Kator, Scott & Heller, P.C. v. Landsidle, 35 Va. Cir. 107 (1994). In that case, Judge Markow determined that “garnishment is a suit barred against the Commonwealth by the doctrine of sovereign immunity.” The Commonwealth is not subject to being sued in its own courts unless it consents to such action. Its consent is granted by legislative action. No statute currently exists whereby the Commonwealth consents to a garnishment action.
Accordingly, the garnishment action is dismissed.